Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jay White on 12/20/2021.

The application has been amended as follows: 
Amendments to the Claims: 
 This listing of claims will replace all prior versions, and listings of claims in the application.   

Listing of Claims:  
(Currently Amended) A method comprising: 
storing a data heat map of data on a non-volatile memory express (NVME) device in a local cache of an NVME controller associated with the NVME device;  configuring an asynchronous event notification command in a submission queue associated with the NVME device about the data heat map; pre-fetching a plurality of logical block addresses (LBAs) in a core buffer in the NVME device and reserving the core buffer for data migration, wherein the plurality of LBAs identify portions of storage media on the NVME device that store data to be migrated; generating a request to migrate the data to be migrated based on the data heat map; and  communicating the request an , wherein the NVME device is one of an SSD/Flash Drive and an NVME SATA bridge drive. 
(Cancelled)  
(Currently Amended) The method of claim 1 [[2]], wherein the NVME device is the SSD/Flash drive and the data heat map indicates cold data on the NVME device. 
(Currently Amended) The method of claim 3, further comprising loading an NVME write command in a SATA bridge drive    
(Currently Amended) The method of claim 4, further comprising communicating the cold data from the core buffer 
(Cancelled)  
(Currently Amended) The method of claim 6, wherein the NVME device is the SATA bridge drive, and the data heat map indicates hot data on the NVME device. 
(Currently Amended) The method of claim 7, further comprising loading an NVME write command in the submission queue targeted for the NVME SSD/Flash drive the NVME SSD/Flash drive. 
(Currently Amended) The method of claim 8, further comprising communicating the hot data from the core buffer 
(Currently Amended) A storage device, comprising: 
an NVME host configured to:  
and generate an asynchronous event notification command in the input/output  submission queue associated with the NVME device; an NVME device configured to: 
store a data heat map in a local cache of the NVME device, generate an asynchronous event notification command in the input/output  submission queue associated with the NVME device,  pre-fetch a plurality of logical block addresses (LBAs) in a core buffer in the NVME device and reserve the core buffer for data migration; and communicate a data migration notification to the NVME host using the asynchronous event notification command, based on the stored heat map; and a PCIE switch configured to communicate data from an internal flash buffer region of the NVME device to an internal , wherein the NVME device is an NVME drive. 
(Original) The storage device of claim 10, wherein the NVME device is an 
SSD/Flash drive and the NVME target device is an NVME SATA bridge drive.
(Currently Amended) The storage device of claim 11, wherein the NVME device generates an asynchronous event notification command in the input/output submission queue associated with the NVME device in response to determining availability of cold data on the NVME device. 
(Original) The storage device of claim 12, wherein the NVME host further configured to load an NVME write command in the input/output submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of the target NVME device. 
(Original) The storage device of claim 10, wherein the NVME device is an 
NVME SATA bridge drive and the NVME target device is an SSD/Flash drive. 
(Original) The storage device of claim 14, wherein the NVME device generate an asynchronous event notification command in the input/output submission queue associated with the NVME device in response to determining availability of hot data on the NVME device. 
(Original) The storage device of claim 15, wherein the NVME host further configured to load an NVME write command in the input/output submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of the target NVME device. 
(Currently Amended) A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computing device a computer process comprising: 
storing a data heat map in a local cache of a non-volatile memory express (NVME) controller associated with an NVME device;  configuring an asynchronous event notification command in a submission queue associated with the NVME device; pre-fetching a plurality of logical block addresses (LBAs) in a core buffer in the NVME device and reserving the core buffer for data migration, wherein the plurality of LBAs identify portions of storage media on the NVME device that store data to be migrated; generating a request to migrate the data to be migrated based on the data heat map; and  communicating the request data migration notification to an the NVME host using the asynchronous event notification command. 
(Original) The physical article of manufacture of claim 17, wherein NVME device is a SATA bridge drive. 
(Original) The physical article of manufacture of claim 18, wherein the data heat map indicates hot data on the NVME device. 
(Original) The physical article of manufacture of claim 19, wherein the computer process further comprising: 
loading an NVME write command in the submission queue targeted for the NVME device with a region address pointing to an internal flash buffer memory region of an 
NVME SSD drive; and communicating the hot data from an internal flash buffer region of the NVME device to an internal SSD buffer region of the NVME SSD/Flash drive using a PCIE switch. 
Please add the following new claims: 
(New) The physical article of manufacture of claim 17, wherein the core buffer is an NVME controller memory buffer (CMB). 
(New) The physical article of manufacture of claim 17, wherein the computer process further comprises: 
migrating the data to be migrated to an internal flash buffer region of a target NVME device, wherein the data to be migrated bypasses the NVME host and is transmitted over a PCIE switch. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Even though the claims teach the use of known concepts, the newly amended claims now recite a specific configuration and order of operations not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136